DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant’s arguments, see pages 2-6, filed 2/8/2021, with respect to the rejection of claims 1-14, 16-18, 20 and 23-24 have been fully considered and are persuasive.  The rejection of 1-14, 16-18, 20 and 23-24 has been withdrawn. 

Allowable Subject Matter
Claims 1-14, 16-18, 20 and 23-24 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a passivation structure and a method of manufacturing a semiconductor device wherein “the crack-blocking groove is formed by a side surface of the first passivation pattern and a side surface of the second passivation pattern, and wherein the crack-blocking groove is formed on the scribe lane and exposes a top surface of the scribe line” in combination with the second passivation pattern being spaced apart from the first passivation pattern as recited in claims 1, 8 and 16. .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NDUKA E OJEH/Primary Examiner, Art Unit 2892